                                                                       USDC SDNY
                  Case 1:18-cv-07543-LGS Document 64 Filed 03/11/19 Page 1 of 2
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
                                                                       DOC #:
                                            WOOK HWANG
                                            Partner                    DATE FILED: 3/11/2019
                                                                                      345 Park Avenue                                   Direct 212.407.4035
                                                                                      New York, NY 10154                                Main   212.407.4000
                                                                                                                                        Fax    212.937.3847
                                                                                                                                        whwang@loeb.com


                                                                                                               Application GRANTED. The March 12, 2019,
                                                                                      Via ECF                  conference is canceled.
                                                                                                               Dated: March 11, 2019
March 8, 2019                                                                                                         New York, New York


Honorable Lorna G. Schofield
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

Re:        Anas Osama Ibrahim Abdin v. CBS Broadcasting Inc. et al., No. 1:18-cv-07543-LGS

Dear Judge Schofield:

We represent Defendants CBS Broadcasting Inc., CBS Interactive Inc., CBS Corporation and
Netflix, Inc. in the above-referenced action. In accordance with the Court’s March 4, 2019 Order
(DE 61), we write in response to Plaintiffs’ letter filed on March 1, 2019 (DE 60) to address certain
of the representations made therein. We write further to advise the Court that, for the time being,
the issues raised by Plaintiff’s letter appear to have been resolved and, on the consent of Plaintiff’s
counsel, to jointly request that the March 12, 2019 conference therefore be taken off the calendar
or adjourned to a later date.

Plaintiff’s March 1 letter makes a number of representations that do not accurately reflect what
has transpired to date concerning the limited discovery the Court has allowed to proceed.
Pursuant to the Civil Case Management Plan and Scheduling Order entered in this action (DE
47), discovery is limited to the “issue of whether Defendants accessed or viewed Plaintiff’s work
on the [Steam] website and any action or activity with respect to that viewing, including voting.”
(Id. ¶ 8). Plaintiff has, however, served discovery demands (Exhibit A) that go far beyond this
scope. These demands – which include 12 separate document demands and 22 separate
interrogatories – are also not, as Plaintiff’s counsel states, “essentially the same” as the subpoena
served on Valve (the apparent owner of the Steam website), but far broader.

In subsequent meet-and-confer correspondence, the parties agreed that, in accordance with the
limited scope of permitted discovery, Defendants would produce “information concerning access
to Mr. Abdin’s Steam posts by the individuals involved in the introduction of the tardigrade
character in Star Trek.” (Exhibit B (Feb. 20, 2019 emails among counsel)). In accordance with
that agreement, Defendants’ served responses to Plaintiff’s discovery demands (id.) that, while
preserving Defendants’ objections, stated in relevant part:

              As discussed during the parties’ prior meet-and-confer discussions and
              correspondence, upon the conclusion of [Defendants’] investigation, and by no
              later than March 19, 2019 [the Court-ordered deadline], Defendants will produce
              information concerning any access to or viewing of Plaintiff’s work on the Steam

Los Angeles          New York         Chicago        Nashville Washington, DC                   San Francisco           Beijing Hong Kong               www.loeb.com

For the United States offices, a limited liability partnership including professional corporations. For Hong Kong office, a limited liability partnership.
                                                                                                                                                                    17473736
                                                                                                                                                                206091-10016
          Case 1:18-cv-07543-LGS Document 64 Filed 03/11/19 Page 2 of 2

                                                                               Honorable Lorna G. Schofield
                                                                                             March 8, 2019
                                                                                                    Page 2




       website by the individuals involved in the introduction or development of the
       tardigrade character in the Series, as well as the activity by such individuals, if any,
       with respect to such access or viewing.

Far from asserting a blanket objection, as Plaintiffs’ letter suggests, Defendants have thus agreed
to produce information and materials falling within the scope of the permitted discovery.

Defendants have no hesitation in providing this information to Plaintiff, and have also interposed
no objections to Plaintiff’s subpoena on Valve. There is no “gamesmanship.” We believe that
this information is legally irrelevant for the reasons set forth in Defendants’ motion to dismiss and
because, irrespective of any access to Plaintiff’s game, Defendants’ independently created the
allegedly infringing tardigrade elements of the Star Trek: Discovery series well before Plaintiff
posted the video upon which this action is based (a factual issue not raised on Defendants’
motion). But, in all events, Defendants have every intention of complying with the Court’s
directive, as the parties’ correspondence and Defendants’ discovery responses show. The factual
investigation necessary to do so has taken considerable time because of the number of
individuals involved, and because some of the individuals involved in the relevant episodes of the
series are no longer associated with the show nor otherwise within Defendants’ control. We have
nonetheless endeavored to contact these individuals as well in good faith, and continue to do so
to the extent we have not previously been able to reach them.

Defendants have begun their production of materials falling within the scope of the permitted
discovery. The parties thus agree that, at this time, the apparent dispute has been resolved.

We thank the Court for its attention to this matter.

Respectfully submitted,

/s/ Wook Hwang

Wook Hwang
Partner

cc:    Plaintiff’s counsel (via ECF)
